On rehearing Norton, J. delivered the opinion of the Court
Field, C. J. concurring.
We granted a rehearing in this case principally for the purpose of considering whether our decision might not be modified so as to allow the parties a new trial. The merits of the case were not investigated, and as this was occasioned by an uncertainty as to the *289proper mode of proceeding under the anomalous provisions of the Practice Act relating to interventions, we think there should be a new trial. In other respects we adhere to our opinion as heretofore expressed.
The judgment is, therefore, reversed and the cause remanded for a new trial. The costs of this appeal to abide the event.